COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Benton and
          Senior Judge Overton
Argued at Alexandria, Virginia


CHRISTOPHER ARTIS RICH
                                          MEMORANDUM OPINION * BY
v.   Record No. 2670-01-4               JUDGE JAMES W. BENTON, JR.
                                             OCTOBER 15, 2002
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                      Richard B. Potter, Judge

           (Myron J. Teluk, on brief, for appellant).
           Appellant submitting on brief.

           (Jerry W. Kilgore, Attorney General;
           Steven A. Witmer, Assistant Attorney General,
           on brief), for appellee. Appellee submitting
           on brief.


     A jury convicted Christopher Artis Rich of armed robbery and

use of a firearm in the commission of a felony.   The issue raised

by this appeal is whether the trial judge erred by refusing to

allow Rich's attorney (1) to inform the jury panel on voir dire of

the minimum sentences for robbery and for the lesser-included

offenses of grand and petit larceny and (2) to inquire whether any

persons on the panel had religious or moral beliefs that would

preclude them from imposing minimum sentences.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     While this appeal was pending, the Supreme Court reversed our

decision in Hill v. Commonwealth, 36 Va. App. 375, 381, 550 S.E.2d
351, 354 (2001), which decided a similar issue.   See Commonwealth

v. Hill, 264 Va. 315, ___ S.E.2d ___ (2002).   The Court held,

          [i]n summary, . . . that neither the
          defendant nor the Commonwealth in a
          non-capital criminal prosecution has a
          constitutional or statutory right to ask the
          members of a jury panel questions about the
          range of punishment that may be imposed upon
          a defendant if he is ultimately convicted of
          the crimes charged or of lesser included
          offenses.

Id. at 320, ___ S.E.2d at ___.

     Accordingly, we affirm the convictions.

                                                    Affirmed.




                                 - 2 -